Title: Thomas Jefferson to John Burke, 22 November 1816
From: Jefferson, Thomas
To: Burke, John


          
            Sir
            Poplar Forest near Lynchburg. Nov. 22. 16.
          
          Your favor of Oct. 19. is just now recieved, and at this place. I have always had a standing request with mr Gibson to pay for the gazettes and Reviews recieved at Richmond, annually, as the accounts should be presented. under this arrangement the Argus has been paid for ever since I was a subscriber, and if you will have the goodness to present your bill to mr Gibson he will be so kind as to pay you the 6. D 25 c due for it to the time of it’s discontinuance. Accept the assurance of my respect
          Th: Jefferson
        